[Cite as State v. Brown, 2022-Ohio-2686.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                Plaintiff-Appellee,               :
                                                           No. 111148
                v.                                :

ANTONIO BROWN,                                    :

                Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: August 4, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-651041-A


                                            Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Fallon Kilbane McNally, Assistant
                Prosecuting Attorney, for appellee.

                Erin R. Flanagan, for appellant.

MARY J. BOYLE, J.:

                   Defendant-appellant, Antonio Brown (“Brown”), appeals the trial

court’s imposition of an indefinite sentence under the Reagan Tokes Act. For the

reasons set forth below, we affirm Brown’s sentence.
I.   Facts and Procedural History

               In August 2020, Brown was charged in a nine-count indictment.

Counts 1-5 charged him with aggravated vehicular assault in violation of

R.C. 2903.08(A)(1)(a). Count 6 charged him with tampering with evidence in

violation of R.C. 2921.12(A)(1). Count 7 charged him with failure to stop after an

accident in violation of R.C. 4549.02(A)(1). Counts 8 and 9 charged him with

driving under the influence in violation of R.C. 4511.19(A)(1)(a) and (d). Counts 1-5

also contained furthermore clauses alleging that Brown was driving under a

suspension at the time of the offense, and Count 7 contained a furthermore clause

alleging that the accident caused serious physical harm to the victims.

               In October 2021, Brown entered into a plea agreement with the state

in which he pled guilty to aggravated vehicular assault in Counts 1 and 2, tampering

with evidence in Count 6, failure to stop after an accident in Count 7, and driving

while under the influence in Count 9. Count 1 was amended to include the victims

in Counts 3, 4, 5. Counts 3, 4, 5, and 8 were nolled. The state also reserved the right

to bring charges against Brown if the most seriously injured victim named in

Count 2 died of his injuries

               The matter proceeded directly to sentencing. At the sentencing

hearing, the trial court viewed a video of the car accident that resulted in Brown’s

indictment. In the early morning of June 5, 2020, Brown’s car struck a Cleveland

Police SWAT van carrying five officers at the intersection of East 18th Street and

Saint Clair Avenue in Cleveland. Brown had failed to stop at a flashing red traffic
light. The officers were responding to an emergency and entered the intersection at

high speed through a flashing yellow light. The collision sent the van careening into

a steel traffic pole. All five officers were injured, and one of them was rendered a

quadriplegic. The video shows that after the accident, Brown exited his car, removed

the car’s temporary tag, and fled the scene. One of the officers involved in the crash

radioed the accident into dispatch. Minutes later, Brown was stopped, administered

a breathalyzer and a field-sobriety test, and subsequently arrested.

              After viewing the video and hearing from the parties, the trial court

sentenced Brown to an 8-year prison term on Count 1. The trial court elected

Count 2 as the qualifying offense under the Reagan Tokes Act and imposed an

indefinite term of 8-12 years, to be served consecutively to the 8-year term imposed

in Count 1. The trial court sentenced Brown to 3 years on Count 6, 1 year on Count 7,

and 6 months on Count 9, to be served concurrently with each other and with the

terms imposed in Counts 1 and 2. The trial court suspended Brown’s driver’s license

for 10 years on Counts 1 and 2 and an additional 3 years on Count 9 and fined Brown

$375 on Count 9. The trial court imposed a mandatory minimum term of 18 months

and a maximum term of 3 years of postrelease control. The trial court credited

Brown with 46 days of jail time and waived all other fines and costs. Counsel for

Brown objected to the Reagan Tokes portion of Brown’s sentence.

              In December 2021, Brown filed a motion for leave to file a delayed

appeal, which this court granted.      In this appeal, Brown raises the following

assignment of error for review:
      Assignment of Error: As amended by the Reagan Tokes Act, the
      Revised Code’s sentences for first- and second-degree qualifying
      felonies violate the Constitutions of the United States and the State of
      Ohio.

II. Law and Analysis

               In his sole assignment of error, Brown argues that the sentencing

provisions of the Reagan Tokes Act are unconstitutional. He claims that the Reagan

Tokes Act violates (1) the constitutional right to a trial by jury, (2) the separation of

powers doctrine, and (3) due process. Our en banc decision in State v. Delvallie,

2022-Ohio-470, 185 N.E.3d 536 (8th Dist.), overruled the same challenges to the

Reagan Tokes Act that Brown raises in this appeal and found the Reagan Tokes Act

to be constitutional.

               Therefore, Brown’s sole assignment of error is overruled.

               Judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.              The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_________________________
MARY J. BOYLE, JUDGE

ANITA LASTER MAYS, P.J., and
FRANK DANIEL CELEBREZZE, III, J., CONCUR


N.B. Judge Anita Laster Mays is constrained to apply Delvallie’s en banc decision.
For a full explanation of her analysis, see State v. Delvallie, 2022-Ohio-470, 185
N.E.3d 536 (8th Dist.) (Laster Mays, J., concurring in part and dissenting in part).